                                                  Case 3:18-cv-07354-WHA Document 205 Filed 01/16/20 Page 1 of 1



  012345ÿ738347ÿ5273923ÿ 093ÿ                                                                                                                                                                             093ÿ074ÿ 1.ÿ
 1 93 491ÿ5273923ÿ ÿ82 9128ÿ                                                                                                 ÿ                                                                                   ÿ
                    815ÿÿ
              815ÿ9ÿÿ
                                                                                             ÿ
                                                                                            !"ÿ#!$ÿ%&"'#()'%*&"ÿ*&ÿ& +'ÿ,!-ÿ
/ÿ 138 3ÿ0497 1ÿ 9ÿ3 27ÿ9549ÿ                                                /ÿ 138 3ÿ0 14ÿ101249ÿ                                                        ÿ 138 3ÿ4182ÿ8559477ÿ
pqrsqttuÿwxyzu                                                                 {|}~ÿ|~~                                                                     zqzqyrxx
3ÿ833 914.ÿ1814ÿ45ÿ6455789ÿ                                              3ÿ833 914.ÿ0 14ÿ101249ÿ                                                      ÿ833 914.ÿ4182ÿ8559477ÿ
psquzÿrqy                                                                 {|}~ÿ|~}                                                                      zzqzqyrxx
s
 ÿ18
    221:ÿ
          ÿq8ÿ
              5594
                rx77ÿ21ÿ054
                                ÿ8;ÿ291ÿ1814<ÿ2ÿ8002824ÿ                                           ÿ874ÿ1814ÿ                                                                                       =ÿ874ÿ101249ÿ
|~|ÿ}ÿruuÿsuÿ}}}~                                                                              urtqtuÿuÿqzÿÿ¡uzzÿwqryxÿ¢qtÿ£                                                          }~|ÿ¡
qzqtÿÿÿ}
                                                                                                        ÿ3 27ÿ39817 9203ÿ9549ÿ27ÿ 9>ÿ
?ÿ 093ÿ940 9349ÿ1814ÿÿ 9ÿ39<ÿ48@4ÿ281Aÿ815ÿBCDBEÿGHIJKÿLÿ39ÿ                                        Lÿÿ80048ÿ Lÿÿ921218ÿ ÿLÿÿ28ÿ5O7P/ÿQ/RQ74Sÿ1 34>ÿOR79ÿO767ÿ5O7ÿ97/8ST74Q9SÿPRS9ÿ3ÿ/99/TU6ÿ
pqrzqÿ¤tx¥                                                                                              Lÿ
                                                                                                        ¦ÿ 1 1M80048ÿ Lÿÿ2@2ÿ         ÿV8>ÿ5Oÿ8O9ÿRSÿ9U4Sÿ5O7PWÿRSÿO7PÿV8ÿ
 Xÿ39817 92037ÿ94Y047345ÿ7QT45ZÿQO794O8Sÿ/86ÿ6/9SÿO5ÿQ7OT648[Sÿ5O7ÿ\U4TUÿ97/8ST74Q9ÿ4Sÿ7]RS96<ÿ5O7P/9Sÿ^ÿ]R/8949Zÿ/86ÿ6_47Zÿ9ZQ>ÿ
  /ÿ 48921:7ÿ9ÿ0 93217ÿ ÿ48921:7ÿ                                                                                3ÿ 744 3ÿ 91837ÿÿ`abcdÿÿcefÿ!))""ÿ%"ÿ%&)($$ÿ Tÿ 542@49.ÿ3.04ÿUOOSÿO8ÿQ7ÿ_48ÿ
                                                                                                                           g%'hÿ,(#)h!"ÿ*iÿjfkÿ'+'kÿ,!,#ÿ*#ÿ)*&$&"$lÿ
     5834ÿ         V405:4    ÿ    3.04ÿ                               0     9  3  2   1ÿ
                                                                                      /898ÿ5RS_ÿSUÿO7/ÿ9744P8[<ÿÿ P/4_ÿ 34m3P/
                      8494/_Sÿ [ÿ1 ÿ S2Q5ÿ7T]45RZÿQSO974894O[ÿ8_ÿSS[ÿ9Uÿ\4
                                                                                                                        05 ÿ         87 22ÿ 08049ÿ 1541745ÿ 4 ÿ8 477ÿÿ 952
                                                                                                                                       4_ÿ
                                                                                                                                                                           189.ÿ M5/Zÿ 4m0452345ÿ M58.ÿ 582.ÿ
                                                                                                                                                        P/4_ÿ \3ÿ M6/Zÿ          ?M6/Zÿ         1n9ÿ6/Zÿ
                                                                                                                                                                                                                           09.ÿ 9483214ÿ
                                                                                                                                                                                                                         ÿU7Sÿ
~ÿ}§}§~~ ÿ ¡ ÿpxsxt ÿ                                                                                             oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ                                                                    oÿ        oÿ
                                                                                     ©




                                                                                                                                                                                                           ¨
 ÿ            ÿ                 ÿ          ÿ                                                                            oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ                                                                    oÿ        oÿ
 ÿ            ÿ                 ÿ          ÿ                                                                            oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ                                                                    oÿ        oÿ
 ÿ            ÿ                 ÿ          ÿ                                                                            oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ                                                                    oÿ        oÿ
 ÿ            ÿ                 ÿ          ÿ                                                                            oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ                                                                    oÿ        oÿ
 ÿ            ÿ                 ÿ          ÿ                                                                            oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ oÿ                                                                    oÿ        oÿ
 ÿ85523218ÿ 114137<ÿ217390 3217<ÿY0473217<ÿ43 >ÿ ÿ


 9549ÿ^ÿ493228321ÿÿ^ÿÿ2ZÿS4[848[ÿ3_O\<ÿ2ÿT7945Zÿ9U/9ÿ2ÿ\4__ÿQ/Zÿ/__ÿTU/7[Sÿ6QOS49ÿQ_RSÿ/66494O8/_ÿ                                                                     ÿ5834ÿ
ÿ72:183094ÿÿ§
               §ÿpsquzÿrqy                                                                                                                                                      ~}§}§~~
         zuqrÿwxr ÿ                                                                                                                                                                              quÿqÿtuÿªw
